Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-13, in the reply filed on 04/02/2021 is acknowledged. Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2019 and 02/24/2021 have been received and the references listed thereon have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the references “202 and 204” are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, “The disclosure describes”, “…disclosed” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is objected because it contains one of the phrases “...disclosed” that makes unclear and confusing. Moreover, the abstract appears to contain multiple embodiments of systems and is not directed to the preferred embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the spatial parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim and indefinite because it is unclear whether the claim inherently has this spatial parameter or refers new spatial parameter or refers to previously introduced parameters. See claim 1 “a position parameter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair et al (US 2015/0217472) hereinafter Adair.
Regarding claim 1, Adair shows a material removal system (Figure 3, a whole system including many parts such that a saw 10, a drive 15, a system 12, sensors, and a controller...etc.), comprising:
a material removal machine (a saw 10, a drive 15, a system 12, sensors, Figures 1-3) comprising a material removal tool (the saw 10 including a cutting blade 14); 
a drive assembly (a drive 15, a driven pulley 22, belt section 26…as disclosed in Paras. 34, 37-39) configured to move the material removal tool towards or away from a sample or a workpiece (Paras. 30-35, especially the Para. 30 recites “by sensing the beginning of a cut the blade can be moved towards the workpiece faster and be slowed down when the cut begins…The blade is moved toward the workpiece by a drive 15”); and
control circuitry (this is an automatic saw system as disclosed in Para. 30, thus, it inherently has a controller that includes a controller 36) configured to adjust movement of the material removal machine (the saw 10) via the drive assembly based on a parameter of the material removal machine, wherein the parameter comprises one or more of a power parameter (Paras. 31-35 recite “torque” and “tension”, and Para. 36 recites “motor current”) and a position parameter (Para. 18 recites “the cutting blade moves in an arc from the non-contact, home position to the sample contact position” and Para. 35 recites “the belt tensioner 18 position is detected”).
Regarding claims 3-4 and 6, Adair shows that the control circuitry is configured to move the material removal tool in a first mode when the parameter is below a threshold (Para. 35 recites “a preset threshold”.  Figure 1, the belt 24 is less tension force when the blade begins to move toward to the workpiece) and in a second mode when the parameter is above the threshold (Figure 2, the belt 24 is more “above” tension force compared to the tension force of Figure 1, when the preset threshold is reached, the blade is triggered and the blade is moved much slower than when the blade is approaching the workpiece as disclosed in Para. 35).
Adair shows that the control circuitry is configured to move the material removal tool at a first speed in the first mode and at a second speed in the second mode (see Paras. 30 and 35 and the discussion above, it appears that a speed of the material removal tool in the first mode is faster than a speed of the material removal tool at the second mode), wherein the second speed is slower than the first speed (see Para. 30 recites “a cut the blade can be moved towards the workpiece faster and be slowed down when the cut begins”).
Regarding claims 3-5, it is alternative explanations and rejections, Adair shows that the control circuitry is configured to move the material removal tool in a first mode when the parameter is below a threshold (since this limitation does not define where position of the material removal tool in the first mode, therefore, Adair’s Figure 2, the first mode is where an angle theta is smaller compared to an angle theta of Figure 1, the belt 24 has higher tension and the blade is moved much slower as disclosed in Para. 35) and in a second mode when the parameter is above the threshold (Adair’s Figure 1, the second mode is where an angle theta is larger or “above” compared to an angle theta of Figure 2, the blade is moved faster as disclosed in Para. 35);
the control circuitry is configured to move the material removal tool at a first speed in the first mode (slow speed) and at a second speed in the second mode (fast speed, see Paras. 30 and 35 and the discussion above), wherein the second speed is faster than the first speed (see Para. 30 recites “a cut the blade can be moved towards the workpiece faster and be slowed down when the cut begins”).
Regarding claim 7, Adair shows that the threshold is set by a user (see Para. 35, the threshold is preset. It must be enter or set by a user when operating system or manufacturing system).
Regarding claim 8, Adair shows that the control circuitry determines the threshold based on one or more properties of the material removal tool (the threshold is determined based on the belt tensioner position. See Para. 35 recites “the difference (.DELTA..theta.) is determined when the blade contacts the workpiece, .DELTA..theta. will increase. Once a preset threshold for .DELTA..theta. is reached, the cutting cycle is triggered”).
Regarding claim 9, Adair shows a material removal system (a whole system, Figure 3), comprising:
a material removal machine (the saw blade 10) comprising a material removal tool (a saw blade or the cutting blade 14); 
a drive assembly (the drive 15 including many parts and a belt system 12 including many parts as shown in Figures 1-3) configured to move the material removal machine about an axis (a pivot axis, Figure 1 and Para. 39 recites “the blade 14 is then pivoted or moved…”);
a tool actuator (Para. 35 recites “the cutting cycle is triggered”) configured to actuate the material removal tool using electric current (for examples, electric sensors and a current motor, as disclosed in Paras. 36 and 40); 
a tool actuator controller configured to control the tool actuator, the tool actuator comprising a sensor (Para. 31 recites “the system senses torque on the blade by measuring…”) configured to measure the electric current (all sensors are electric, see Paras. 31 and 36); and
control circuitry configured to move the material removal machine via the drive assembly in a first mode when the electric current is below a threshold (see the discussions in claim1 and 3 above and Para. 36 recites “measuring the angular change .DELTA..theta. of the belt tensioner 18 …a rotary encoder 30... Torque sensing is traditionally accomplished by sensing motor current. However… motor power increases the cost to sense the current increases”) and in a second mode when the electric current is above the threshold (see the discussions in claims 1 and 3 above).
Regarding claim 10, Adair shows that the control circuitry is configured to move the material removal tool at a first speed in the first mode, and at a second speed in the second mode (see the discussion in claim 4 above).
Regarding claim 11, Adair shows that the threshold is set by a user via a user interface (see Para. 35, the threshold is preset. It must be done by a user using an input to enter or set information of the preset threshold when operating system or manufacturing system and for an example, Para. 36 “a rotary encoder 30” that can be a user interface).
Regarding claim 12, Adair shows that the control circuitry determines the threshold based on one or more properties of the material removal tool (see the discussion in claim 8).
Regarding claim 13, Adair shows that the axis is defined by the drive assembly (Figure 1 and Para. 39 recites “the blade 14 is then pivoted or moved…”, the pivot intrinsically has an pivotal axis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Koyama (US 2016/0001410).
Regarding claim 2, as best understood, Adair shows all of the limitations as stated in claim 1 above including that the power parameter comprises a power related to actuation of the material removal tool (see the discussion in claim 1 above) and a spatial “position” parameter comprises a position of the material removal tool relative to the sample (see the discussion in claim 1 above “a position parameter”). However, Adair fails to show a thermal parameter that comprises thermal energy produced through actuation of the material removal tool.
Koyama shows a machine tool (Figures 1-11) that include a controller (Para. 13) for controlling a warm-up of the tool, wherein the controller drives a motor of the tool based on a machining program (Para. 14), and the controller is configured to stop and resume the motor based on a thermal displacement state (Paras. 17-18) and wherein a heat (thermal energy) is produced through actuation of the tool (Paras. 18 and 44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Adair to have a controller to control a thermal displacement state including where the heat to be produced through actuation of a tool, as taught by Koyama, in order to allow the tool to be warm-up and save a warm-up time (Para. 13 of Koyama).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Georgi et al (US 8844414) hereinafter Georgi.
Regarding claim 11, Adair shows that the threshold is set by a user (see the discussion in claim 7 above). If one was to argue that Adair’s system does not a user interface then the following art rejection is applied.
Georgi shows a saw system (Figures 1-6) having a user interface (102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Adair to have a user interface, as taught by Georgi, in order to allow a user to easily set or enter information of the preset threshold.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/           Examiner, Art Unit 3724      4/30/2021